Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-5 and 7-9 depend from claim 1) and amended independent claim 10, presently incorporates the indicated allowable subject matter from original claim 6, which was indicated as having allowable subject matter in the office action mailed on 6-17-21, on page 10, paragraphs 7 and 8.
The claimed invention thereby provides an imaging lens with a high pixel, high resolution and miniaturization with improved brightness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8-19-2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Specification
The lengthy specification (i.e. 29 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 11-20-19.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/EVELYN A LESTER/Primary Examiner
Art Unit 2872